722 N.W.2d 792 (2006)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Albert Joseph HARTFORD, Defendant-Appellant.
Docket No. 128747. COA No. 258877.
Supreme Court of Michigan.
October 31, 2006.
On order of the Court, the motion to amend the application is GRANTED. The application for leave to appeal the April 7, 2005 order of the Court of Appeals is considered, and it is DENIED, because the defendant has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).